


Exhibit 10

CBS Corporation
Restricted Shares Certificate
(Performance-Based with Time-Vesting)
Granted in Connection with the Voluntary Exchange Offer under
the 2004 Long-Term Management Incentive Plan

        This certifies that CBS Corporation, a Delaware corporation (the
"Company"), granted on June 1, 2006 (the "Date of Grant"), to the employee named
on the Restricted Shares Award Listing page (the "Participant"), the number of
performance-based restricted shares (the "Restricted Shares") shown on the
Restricted Shares Award Listing page, for the Company's Class B Common Stock,
par value $0.001 per share ("Class B Common Stock") under the Company's 2004
Long-Term Management Incentive Plan, as amended from time to time (the "Plan"),
all on such Terms and Conditions, as later defined.

    /s/  ANTHONY G. AMBROSIO      

--------------------------------------------------------------------------------

Anthony G. Ambrosio
Executive Vice President,
Human Resources and Administration

If there is a discrepancy between the Award Listing page and the official
records maintained by the office of the Executive Vice President, Human
Resources, the official records will prevail.

--------------------------------------------------------------------------------



CBS Corporation

Terms and Conditions to the Restricted Shares
(Performance-Based with Time-Vesting)
Granted in Connection with the Voluntary Exchange Offer under the
2004 Long-Term Management Incentive Plan

Article I

TERMS OF RESTRICTED SHARES

        Section 1.1    Grant of Restricted Shares.    CBS Corporation, a
Delaware corporation (the "Company"), has awarded the Participant restricted
shares of Class B Common Stock (the "Restricted Shares") under the CBS
Corporation 2004 Long-Term Management Incentive Plan, as amended from time to
time through the Date of Grant (as defined below) (the "Plan"). The Restricted
Shares have been awarded to the Participant in connection with the Company's
voluntary exchange offer commenced on May 3, 2006 (the "Voluntary Exchange
Offer") in exchange for eligible stock options tendered to the Company by the
Participant pursuant to the Voluntary Exchange Offer and are subject to (A) the
certificate for the grant of Restricted Shares attached hereto (the "Restricted
Shares Certificate"), (B) the terms and conditions set forth herein (the
Restricted Shares Certificate and the terms and conditions, collectively, the
"Certificate") and (C) the Plan, the terms of which are hereby incorporated by
reference (items listed in (A), (B) and (C), collectively, the "Terms and
Conditions"). A copy of the Plan has been or is being provided to the
Participant. Capitalized terms that are not otherwise defined herein have the
meanings assigned to them in the Plan.

        Section 1.2    Terms of Restricted Shares Vesting.    Subject to the
other terms and conditions contained in the Certificate and in the Plan and
subject to the Committee certifying that the performance goal (the "Performance
Goal") established by the Committee for calendar year 2006 (the "Performance
Period") has been achieved, the Restricted Shares shall vest in two equal
installments on the second and third anniversaries of June 1, 2006 (the "Date of
Grant"). Any fractional shares resulting from the application of the foregoing
vesting schedule will be aggregated and will vest on the second anniversary of
the Date of Grant. Each portion of the Restricted Shares will vest only if the
Participant remains in continuous employment with the Company or one of its
Subsidiaries through the applicable vesting date. In accordance with and subject
to Section 1.2(d) below, in the event of the Participant's termination of
employment for any reason, unvested Restricted Shares shall be forfeited to the
Company. Notwithstanding anything to the contrary in this Section 1.2(d), in the
event that the Committee determines that the Performance Goal established for
the Restricted Shares for the Performance Period has not been achieved, the
Restricted Shares will not vest, and will be immediately cancelled in their
entirety and the Participant's rights with respect to such Restricted Shares
will cease. The performance criteria with respect to the Performance Goal for
the Performance Period is OIBDA Without Inter-Company Eliminations subject to
adjustment pursuant to Section 2.2 hereof.

--------------------------------------------------------------------------------



        (b)   Custody.    Effective as of the Date of Grant, the Bank of New
York will be the record holder of the Restricted Shares and will hold the
Restricted Shares for the benefit of the Participant. The interests of the
Participant will be recorded in books and records maintained by the Company with
respect to the Restricted Shares. Upon vesting of any Restricted Shares, the
Participant's vested shares (less shares withheld to satisfy withholding tax
obligations) will be transferred to the Participant's equity compensation
account maintained with Smith Barney (or its successor as service provider to
the Company's equity compensation plans). Following such transfer, the
Participant may direct Smith Barney (or its successor) to sell some or all of
such shares, may leave such shares in such equity compensation account or may
transfer them to an account that the Participant maintains with a bank or broker
by following the instructions made available to the Participant by the Company.

        (c)   Dividend Accruals.    During the period between the Date of Grant
and the date that any Restricted Shares vest, Restricted Shares will accrue
dividends whenever the Company pays a cash dividend on the outstanding shares of
Class B Common Stock. Such accrued dividends will be subject to the same vesting
conditions as the underlying Restricted Shares on which the dividends were
accrued. The Company shall credit the accrual of the dividends on unvested
Restricted Shares to the Participant's account at such time and in such manner
as determined by the Committee, in its sole discretion. The Company shall
maintain a bookkeeping record with respect to the amount of the dividends
credited to the Participant's account. Accrued dividends that have been credited
to the Participant's account shall be paid in cash through payroll (reduced by
amounts necessary to satisfy withholding tax obligations) when the related
Restricted Shares vest. Accrued dividends that have been credited to the
Participant's account will not be paid with respect to any Restricted Shares
that do not vest and are cancelled. Dividends will not be credited with any
interest or other return between the date they accrue and the date they are paid
to the Participant.

        (d)   Termination of Employment.    In the event that the Participant's
employment with the Company or any of its Subsidiaries ends for any reason
before the Restricted Shares have vested in full in accordance with
Section 1.2(a) hereof, the Participant shall forfeit all unvested Restricted
Shares (and all unvested dividends accrued thereon) as of the date of such
termination of employment, unless the Committee determines otherwise or unless
the Participant has an employment agreement with the Company or one of its
Subsidiaries that provides for a different treatment, in which case the terms of
the Participant's employment agreement will control. A "termination of
employment" occurs, for purposes of the Restricted Shares, when a Participant is
no longer an employee of the Company or any of its Subsidiaries for any reason,
including, without limitation, a reduction in force, a sale or divestiture or
shut-down of the business for which the Participant works, the Participant's
voluntary resignation, the Participant's termination with or without cause or
the Participant's retirement, death or permanent disability. Unless the
Committee determines otherwise, the employment of a Participant who works for a
Subsidiary shall terminate, for purposes of the Restricted Shares, on the date
on which the Participant's employing company ceases to be a Subsidiary.

2

--------------------------------------------------------------------------------



ARTICLE II

ADJUSTMENT OF AWARDS

        Section 2.1    Effect of Certain Corporate Changes.    In the event of a
merger, consolidation, stock split, reverse stock split, dividend, distribution,
combination, reclassification, reorganization, split-up, spin-off or
recapitalization that changes the character or amount of the Class B Common
Stock or any other changes in the corporate structure, equity securities or
capital structure of the Company, the Committee shall make such adjustments, if
any, to the number and kind of securities subject to the Restricted Shares, as
it deems appropriate. The Committee may, in its sole discretion, also make such
other adjustments as it deems appropriate in order to preserve the benefits or
potential benefits intended to be made available hereunder. Such determinations
by the Committee shall be conclusive and binding on all persons for all
purposes.

        Section 2.2    Adjustment of Performance Goal.    In the event that,
during the Performance Period, any merger, consolidation, combination,
reorganization, recapitalization, acquisition, divestiture, spin-off,
liquidation, dissolution, sale of assets, or other similar corporate transaction
or event, or any other extraordinary event, circumstance occurs which has the
effect, as determined by the Committee, in its sole discretion, of distorting
the Performance Goal, including, without limitation, changes in accounting
standards, the Committee may adjust or modify, as determined by the Committee in
its sole discretion, the calculation of the Performance Goal, to the extent
necessary to prevent reduction or enlargement of the award of the Restricted
Shares for such Performance Period attributable to such transaction,
circumstance or event. Such adjustments by the Committee shall be conclusive and
binding on all persons for all purposes.

ARTICLE III

DEFINITIONS

As used herein, the following terms shall have the following meanings:

        (a)   "Board" shall mean the Board of Directors of the Company.

        (b)   "Class B Common Stock" shall mean shares of Class B Common Stock,
par value $0.001 per share, of the Company.

        (c)   "Code" shall mean the Internal Revenue Code of l986, as amended,
including any successor law thereto and the rules and regulations promulgated
thereunder.

        (d)   "Committee" shall mean the Compensation Committee of the Board (or
such other committee(s) as may be appointed or designated by the Board to
administer the Plan).

3

--------------------------------------------------------------------------------



        (e)   "Fair Market Value" of a share of Class B Common Stock on a given
date shall be the 4:00 p.m. (New York time) closing price on such date on the
New York Stock Exchange or other principal stock exchange on which the Class B
Common Stock is then listed, as reported by The Wall Street Journal (Northeast
edition) or as reported by any other authoritative source selected by the
Company.

        (f)    "Participant" shall mean the employee to whom the Restricted
Shares are awarded.

        (g)   "Subsidiary" shall mean a corporation (or a partnership or other
enterprise) in which the Company owns or controls, directly or indirectly, more
than 50% of the outstanding shares of stock normally entitled to vote for the
election of directors (or comparable equity participation and voting power).

ARTICLE IV

MISCELLANEOUS

        Section 4.1    No Rights to Grants or Continued Employment.    Neither
the Terms and Conditions nor any action taken in accordance with such documents
shall confer upon the Participant any right to be employed by or to continue in
the employment of the Company or any Subsidiary. In addition, the Terms and
Conditions or any such action shall confer upon the Participant any entitlement
to receive any future awards under the Plan or any other plan of the Company or
any Subsidiary or interfere with or limit the right of the Company or any
Subsidiary to modify the terms of or terminate the Participant's employment at
any time for any reason.

        Section 4.2    Restriction on Transfer.    None of the Restricted Shares
may be sold, transferred, assigned, pledged or otherwise encumbered or disposed
of prior to vesting; provided, however, that the Committee may permit
transferability, subject to any conditions and limitations that it may, in its
sole discretion, impose.

        Section 4.3    Tax Withholding.    The Company or a Subsidiary, as
appropriate, shall be entitled to withhold from any Restricted Shares that vest,
and from any payment (including payment of accrued dividends) made with respect
to the Restricted Shares or otherwise under the Plan to the Participant or a
Participant's estate or any permitted transferee, an amount sufficient to
satisfy any U.S. federal, state, local and/or other tax withholding
requirements. The Company expects that, in order to satisfy such requirements,
it will (i) in connection with the vesting of any Restricted Shares, retain a
portion of such shares, and (ii) in connection with the payment of any accrued
cash dividends, retain a portion of the cash amount that would otherwise be
paid. As a condition to participating in the Voluntary Exchange Offer and
receiving this grant of Restricted Shares, the Participant has agreed to the
foregoing actions to satisfy such tax withholding requirements. Notwithstanding
the foregoing, the Company may, in its discretion and subject to such conditions
as it may determine, require or permit the Participant to satisfy such tax
withholding requirements through some other means (including without limitation
by payment of a cash amount equal to the amount of such tax withholding
requirements or by delivery of

4

--------------------------------------------------------------------------------



Class B Common Stock already owned by the Participant having a Fair Market Value
equal to the amount of such tax withholding requirements).

        Section 4.4    Section 83(b) Election.    As a condition to
participating in the Voluntary Exchange Offer and receiving this grant of
Restricted Shares, the Participant has agreed not to file an election under
Section 83(b) of the Code with respect to the grant of the Restricted Shares.
Should the Participant attempt to make such an election under Section 83(b) of
the Code, the Restricted Shares will be forfeited.

        Section 4.5    No Restriction on Right of Company to Effect Corporate
Changes.    The Terms and Conditions shall not affect in any way the right or
power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company's capital structure or its business, or any merger or consolidation of
the Company, or any issue of stock or of options, warrants or rights to purchase
stock or of bonds, debentures, preferred or prior preference stocks whose rights
are superior to or affect the Class B Common Stock or the rights thereof or
which are convertible into or exchangeable for Class B Common Stock, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

        Section 4.6    Interpretation.    In the event of any conflict between
the provisions of the Certificate (including the definitions set forth herein)
and those of the Plan, the provisions of the Plan will control. Additionally, in
the event of a conflict or ambiguity between the provisions of the Certificate
and the provisions of any employment agreement that is in effect and applicable
to the Participant with respect to the Restricted Shares, the provisions of such
employment agreement shall be deemed controlling to the extent such provisions
are consistent with the provisions of the Plan and are more favorable to the
Participant than the provisions of the Certificate.

        Section 4.7    Breach of Covenants.    In the event that (i) the
Participant is party to an employment agreement or other agreement with the
Company or one of its Subsidiaries containing restrictive covenants relating to
non-competition, no solicitation of employees, confidential information or
proprietary property, and (ii) the Committee makes a good faith determination at
any time that the Participant has committed a material breach of any of such
restrictive covenants during the one year period after termination of the
Participant's employment with the Company or a Subsidiary (regardless of the
circumstances of the Participant's termination of employment), then (x) the
Participant will be required to return to the Company all shares of Class B
Common Stock received by him or her as a result of the vesting of the Restricted
Shares during the one year period prior to such breach and the cash payment of
related accrued dividends; provided, however, to the extent that any such shares
of Class B Common Stock were sold by the Participant, the Participant shall
remit to the Company any proceeds realized on the sale of such shares of Class B
Common Stock, whether such sale occurred during the one year period prior to
such breach or any time after such breach occurs and (y) notwithstanding any
provision of the Certificate or any other agreement between the Company and the
Participant, including any agreement referenced in Section 1.2 (d) hereof, under
no circumstances will any unvested Restricted Shares vest following the
Committee's determination that Participant has committed a material breach.

5

--------------------------------------------------------------------------------



        Section 4.8    Governmental Regulations.    The Restricted Shares shall
be subject to all applicable rules and regulations of governmental or other
authorities.

        Section 4.9    Headings.    The headings of articles and sections herein
are included solely for convenience of reference and shall not affect the
meaning of any of the provisions of the Terms and Conditions.

        Section 4.10    Governing Law.    The Terms and Conditions and all
rights hereunder shall be construed in accordance with and governed by the laws
of the State of Delaware.

6

--------------------------------------------------------------------------------


